/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 2, 2015

                                       No. 04-14-00414-CV

                   Whitney Brewster, in her capacity as Executive Director of the
                              Texas Department of Motor Vehicles,
                                            Appellant

                                                 v.

           Drew ROICKI and Richard Roicki as Successors in Interest to Pinnacle Motors,
                                         Appellees

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-CI-06565
                            Honorable Richard Price, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice


       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court